Citation Nr: 1432570	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-44 894	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for liver disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to April 1975. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of his appeal the Veteran moved from Texas to Arkansas.  Therefore, jurisdiction of his claims file was transferred to the North Little Rock, Arkansas RO. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.    

In September 2011, the Board reopened a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and remanded the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and paranoid schizophrenia.  The Board also remanded the Veteran's petition to reopen his previously denied claim for liver disease for further development.  In April 2013, the Board once again remanded both issues for further development.   In a November 2013 rating decision, which was issued in March 2014, the agency of original jurisdiction (AOJ) granted service connection for PTSD and major depression with psychotic features and assigned an initial rating of 100 percent, effective April 11, 2008.  Thus, the full grant of benefits sought on appeal has been granted with the exception of the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for liver disease, which now returns to the Board for appellate review.  

Regarding the Veteran's representation, he was previously represented by the Arkansas Department of Veterans Affairs; however, he terminated such representation in March 2011 when he indicated that he wished to continue his appeal without representation.  In January 2013, the Veteran appointed The American Legion as his representative by properly executing a VA Form 21-22.  However, in March 2013, he then appointed Christopher Loiacono of National Veteran Disability Associates via VA Form 21-22a, thereby revoking the power of attorney held by The American Legion.  In August 2013, the Veteran terminated National Veteran Disability Associates' power of attorney and the National Veteran Disability Associates submitted a statement withdrawing representation.  In a subsequent August 2013 statement the Veteran restated that he withdrew power of attorney from National Veteran Disability Associates and that he wanted to keep The American Legion as his representative; however, the Veteran did not submit a new VA Form 21-22.  In June 2014, the Board sent the Veteran a letter to clarify his current representation since there was no valid VA Form 21-22 or VA Form 21-22a of record; however, the Veteran did not respond within the 30 day period.  Therefore, the Board considers the Veteran to be unrepresented.   

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


FINDINGS OF FACT

On March 17, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 17, 2014, VA received a communication dated the same day from the Veteran in which he expressed his satisfaction with the March 2014 rating decision and indicated that he wished to withdraw any remaining issues contained in the Board's prior remand order.  As indicated previously, the sole remaining issue is whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for liver disease.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

	




Department of Veterans Affairs


